Case 3:19-cv-00226-HES-MCR Document 17 Filed 06/05/19 Page 1 of 1 PagelD 59

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

JACKSONVILLE DIVISION
MICHELLE JOHNSON,
Plaintiff,
v. Case No. 3:19-cv-00226-J-20MCR
ACE CASH EXPRESS, INC.,
Defendant.
! ORDER

Before the Court is the parties’ “Joint Stipulation of Dismissal with Prejudice” (Doc. 16).

Accordingly, it is hereby ORDERED:

1, Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, this case is
DISMISSED with prejudice with each party to bear their own attorneys’ fees and costs; and

2. The Clerk is directed to CLOSE this case.

DONE and ORDERED at Jacksonville, Florida, this _4 Z day of June, 2019.

HARVEY E,SCHLESINGER
TED. SFATES DISTRICT JUDGE

Copies to:

Shaughn C. Hill, Esq.
Amy Lea Drushal, Esq.
Stephanie Crane Lieb, Esq.
